NOTE: This order is nonprecedential.
United States Court of AppeaIs
  for the FederaI Circuit
IN RE THREE-DIMENSIONAL MEDIA GROUP,
LTD. 4
2011-1055
(Reexamination No. 90/0O7,578)
Appeal from the United States Patent and Trade1nark
Office, B0ard of Patent Appeals and InterferenoeS.
ON MOTION
ORDER
Three-Dimensional Media Group, Ltd. moves for a 14-
day extension of tirne, until July 15, 2011, to file its reply
brief
Three-Dimensiona1 Media Group, Ltd. moves for an
11-day extension of time to respond to In-Three, Inc.’s
motion for leave to file a brief of amicus curiae in support
of the appellee. The court notes that the motion for leave
to file a brief of amicus curiae was denied on July 8, 2011.
Upon consideration thereof

1N an mass-D1MENs1oNAL MED1A 2
IT ls ORDERED THAT:
(1) The motion for an extension of time to file a reply
brief is granted
(2) Three Dimensional’s motion for an extension of
time to respond to In-Three, Inc.’s motion for leave to file
a brief of amicus curiae is moot.
F0R THE CoURT
 2 0  lsi Jan I~Iorbaly
Date J an Horba1y
Clerk
cci Seth H. Ostrow, Esq.
Raymond T. Chen, Esq.
Wil1iam S. Coats, Esq. H.S. co gus F0R
2 1 THE F RCU|T
s
JUL 20 2011
JAN HfJRBALY
CLERK
-§
593
:=-"*F'
r_hlTl
935